DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections 35 USC 101
	Claims 1-8 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
Claims 1 is directed toward a method.  Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.
	With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claims 1, 10 and 19 are directed toward the abstract idea of coordinating an arrival of an autonomous vehicle at a location, which comprises a mental process.
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  Although the claim recites that the arrival time is computed based at least in part on an available capacity associated with a transfer hub for receiving the one or more autonomous vehicles.  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, as mentioned above, the claims merely recite the collection of data and the computing an arrival time for the one or more autonomous vehicle.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims 1 are implemented on a computer and there are no further limitations or structural elements, e.g. sensors that go beyond the computer, it can clearly be seen that the abstract idea of coordinating an arrival time is merely implemented on a computer.  Thus, there is no integration of the abstract idea into a practical application.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  
Thus, since claims 1  are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
	Claims 2-8 do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea.  Therefore, claims 2-8 are also rejected under 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Brady (US 10,222,798)
As to claim 1 Brady discloses a computer-implemented method for coordinating arrival of autonomous vehicles at a location, the method comprising:
Identifying a plurality of autonomous vehicles arriving at a transfer hub, based at least in part on one or more attributes associated with the plurality of autonomous vehicles(Column 38 lines 62-Column 39 lines 1-3 “As illustrated in FIG. 6, multiple AGVs may be at a pickup area at the same time. For a geographic region and/or pickup area with an increasing or decreasing volume of order retrievals by users, a management system 326 may correspondingly increase or decrease the frequency or number of AGVs that travel to the respective pickup areas.”);
Determining arrival times for the plurality of autonomous vehicles to consolidate arrival of the plurality of autonomous vehicles at the transfer hub, based at least in part on available capacity associated with the transfer hub for receiving the plurality of autonomous vehicles and based at least in part on the one or more attributes comprising a shared attribute(Column 38 lines 62-Column 39 lines 1-14 “As illustrated in FIG. 6, multiple AGVs may be at a pickup area at the same time. For a geographic region and/or pickup area with an increasing or decreasing volume of order retrievals by users, a management system 326 may correspondingly increase or decrease the frequency or number of AGVs that travel to the respective pickup areas. The management system 326 may also monitor the patterns of orders by users over time and may adjust the schedules for the AGVs so as to better meet the demand from users (e.g., for preferred order retrieval times). It will be appreciated that the ability of the AGVs to travel to and depart from the pickup areas 602(A)-602(F) supports the ability to easily and quickly expand or remove capacity so that the demand for that pickup area can be satisfied. For example, during the Christmas holiday season, additional AGVs may need to travel to a pickup area to support the increased demand for items ordered by users.”); and
Controlling the plurality of autonomous vehicles to arrive at the determined arrival times(Column 38 lines 62-Column 39 lines 1-14 “As illustrated in FIG. 6, multiple AGVs may be at a pickup area at the same time. For a geographic region and/or pickup area with an increasing or decreasing volume of order retrievals by users, a management system 326 may correspondingly increase or decrease the frequency or number of AGVs that travel to the respective pickup areas. The management system 326 may also monitor the patterns of orders by users over time and may adjust the schedules for the AGVs so as to better meet the demand from users (e.g., for preferred order retrieval times). It will be appreciated that the ability of the AGVs to travel to and depart from the pickup areas 602(A)-602(F) supports the ability to easily and quickly expand or remove capacity so that the demand for that pickup area can be satisfied. For example, during the Christmas holiday season, additional AGVs may need to travel to a pickup area to support the increased demand for items ordered by users.”).

As to claim 2 Brady discloses a computer-implemented method wherein the shared attribute is associated with cargo being transported by the plurality of autonomous vehicles to the transfer hub(Column 38 lines 62-Column 39 lines 1-14)
As to claim 3 Brady discloses a computer-implemented method wherein the shared attribute comprises at least one of a cargo-type associated with the cargo or information associated with a cargo route (Column 53 lines 15-47).
As to claim 4 Brady discloses a computer-implemented method wherein the shared attribute comprises a cargo-type indicative of at least one of a hazardous cargo or climate-controlled cargo(Column 51 lines 21-37).
As to claim 5 Brady discloses a computer-implemented method wherein the shared attribute comprises a next destination associated with a cargo route after the transfer hub (Column 9 lines 1-17).
As to claim 6 Brady discloses a computer-implemented method wherein the shared attribute comprises an ending location associated with a cargo route after the transfer hub (Column 9 lines 1-17).
As to claim 7 Brady discloses a computer-implemented method wherein controlling the plurality of autonomous vehicles to arrive at the determined arrival times comprises:
Controlling a vehicles speed associated with a respective autonomous vehicle of the plurality of autonomous vehicles(Column 20 lines 6-18).
As to claim 8 Brady discloses a computer-implemented method wherein controlling the plurality of autonomous vehicles to arrive at the determined arrival times comprises:
Determining a vehicle route associated with a respective autonomous vehicle of the plurality of autonomous vehicles (Column 24 lines 37-52).

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On page 8 of the applicants arguments applicants argue with respect to claim the 101 rejection that the amended claim recites “coordinating an arrival of autonomous vehicles at a location” and “Controlling the plurality of autonomous vehicles to arrive at the determined arrival times” overcomes the rejection.  However coordinating arrival times of autonomous vehicles is mental process and can be performed in the mind.  That is a human can determine and coordinate how the and when the autonomous vehicles can arrive at a location and at what specific time.  Therefore the invention is directed to an abstract idea.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270/-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             
4/9/2022